Citation Nr: 1004612	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  04-33 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for type 2 diabetes 
mellitus, to include as due to the service-connected 
hypertension and/or coronary artery disease (CAD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1967 to November 
1970.  

This matter originally came to the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision of the RO.  

In his July 2005 Substantive Appeal (VA Form 9), the Veteran 
requested the opportunity to testify at a hearing held 
before a Veterans Law Judge in regards to this matter.  

In November 2007, however, the Veteran, through his 
representative, withdrew his request for a hearing.  He has 
not subsequently renewed his request for an opportunity to 
testify at a Board hearing.  Thus, the Board finds that the 
request to testify at a hearing has been withdrawn.  See 38 
C.F.R. § 20.704.  

In January 2008, the Board remanded the issue on appeal to 
the RO for additional evidentiary development.  

Subsequently, the Veteran raised a claim for an increased 
rating for the service-connected heart disorder.  Because 
the issue has not been developed or certified for appellate 
consideration, it is not presently before the Board and must 
be referred to the RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is not shown to have exhibited complaints or 
findings referable to diabetes mellitus in service or for 
many years thereafter.  

3.  The currently demonstrated type 2 diabetes mellitus is 
not shown to be due to an event or incident of the Veteran's 
period of active service.  

4.  The service-connected hypertension and CAD are not shown 
to have caused or to aggravate the Veteran's type 2 diabetes 
mellitus.  


CONCLUSION OF LAW

The Veteran's disability manifested by type 2 diabetes 
mellitus is not due to disease or injury that was incurred 
in or aggravated by active service; nor may any be presumed 
to have been incurred therein; nor is any proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence 
will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim decided hereinbelow has been 
accomplished.  

In particular, the RO sent the Veteran a letter in April 
2005 advising him that to establish entitlement to secondary 
service connection, the evidence must show a current mental 
or physical disability in addition to the service-connected 
disability, and that the service-connected disability either 
caused or aggravated the additional disability.  

The RO also sent the Veteran a letter in March 2006 advising 
him of the five Dingess elements, to specifically include 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  

The RO's April 2005 letter also advised the Veteran that VA 
is responsible for getting relevant records held by any 
Federal agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies; that he must provide enough information 
about the records to allow VA to request them; and that it 
was his responsibility to make sure VA received the records.  

In light of these notice letters, the Board finds that the 
Veteran has received notice of the elements required to 
support his claim of service connection, and notice of what 
evidence, if any, will be obtained by the Veteran, and what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the 
duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).  

Although documents fully meeting the VCAA's notice 
requirements were not provided to the Veteran prior to the 
October 2004 rating decision on appeal, the Board notes that 
the claim was fully developed and then readjudicated in an 
October 2009 Supplemental Statement of the Case (SSOC), 
which was issued after all required notice was provided.  

Although the Veteran has not identified or demonstrated that 
any potential errors are prejudicial, the Board finds that 
any arguable lack of full preadjudication notice in this 
appeal has not, in any way, prejudiced the Veteran.  See 
Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 21, 
2009).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on 
appeal.  

First, the Veteran's service treatment record (STR) and 
service personnel record is on file, and the claims file 
contains medical records from those VA and non-VA medical 
providers that the Veteran identified as having relevant 
records.  

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that any other VA 
or non-VA medical providers have additional pertinent 
records that should be obtained before the appeal is 
adjudicated by the Board.  See Golz v. Shinseki, No. 2009-
7039 (Fed. Cir. Jan. 4, 2010) (clarifying that VA's duty to 
assist applies only to records relevant to a veteran's 
present claim).  

Second, the Veteran was afforded a VA examination February 
2006 to determine whether his claimed disorder is due to a 
service-connected disability.  The Board finds that the VA 
examination, when considered in conjunction with an August 
2006 addendum, is adequate because, as shown below, it was 
based upon consideration of the Veteran's pertinent medical 
history, his lay assertions and current complaints, and 
because it describes the disability in detail sufficient to 
allow the Board to make a fully informed determination.  
Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison 
v. Brown, 6 Vet. App. 405, 407 (1994)).   

The Board accordingly finds no reason to remand for further 
examination in this case.  

Finally, the Veteran has been advised of his entitlement to 
a hearing before the RO and before the Board in conjunction 
with the issue on appeal.  As indicated, the Veteran 
withdrew his request for a Board hearing in November 2007.  

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim, 
and no further assistance is required in order to comply 
with VA's statutory duty to assist in the development of 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance 
with the Board's January 2008 remand directives.  A remand 
by the Board confers upon the claimant, as a matter of law, 
the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Nonetheless, it is only substantial compliance, rather than 
strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 
(2008) (finding substantial compliance where an opinion was 
provided by a neurologist as opposed to an internal medicine 
specialist requested by the Board); Dyment v. West, 13 Vet. 
App. 141 (1999).  VA's duty to assist is met; thus, it is 
not prejudicial for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Here, the Board directed the RO to send the Veteran a letter 
asking him to identify any health care providers having 
additional treatment records pertinent to his claim.  This 
was accomplished by a February 2008 letter.  

In January 2009, the Veteran's representative submitted 350 
pages of medical evidence in response to the RO's February 
2008 letter.  And, in November 2009, the Veteran responded 
that he had no other information or evidence to submit.  

As all directed action has been accomplished, further remand 
is not necessary.  See Stegall v. West, 11 Vet. App. 268 
(1998); See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was 
provided by a neurologist as opposed to an internal medicine 
specialist requested by the Board).  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  


II.  Analysis

The Veteran is contending that service connection is 
warranted for type 2 diabetes mellitus as secondary to his 
service-connected hypertension and CAD.  

As the Board pointed out in its January 2008 remand, the 
Veteran did not claim type 2 diabetes mellitus as due to 
Agent Orange exposure.  The Veteran explained in his July 
2005 Substantive Appeal (VA Form 9) that, although he served 
in the waters off the shore of the Republic of Vietnam 
during the Vietnam era, he hid not actually set foot on land 
in the Republic of Vietnam.  

In light of the requirement that a veteran must have been 
physically present on the landmass or inland waters of the 
Republic of Vietnam at some point during his service in 
order to establish qualifying service in Vietnam, see Haas 
v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S.Ct. 
1002 (2009), the Board will not address the issue of service 
connection due to herbicide exposure.  

Rather, the Veteran clarified in his July 2005 Substantive 
Appeal that he was only seeking service connection for type 
2 diabetes mellitus as secondary to hypertension.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection on a direct basis requires competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused 
by a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In other words, service connection may be granted for a 
disability found to be proximately due to, or the result of, 
a service-connected disease or injury.  

To prevail on the issue of secondary service, the record 
must show (1) evidence of a current disability, (2) evidence 
of a service-connected disability, and (3) medical nexus 
evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a) 
(2003); Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  

In this case, the Veteran is presently service-connected for 
CAD and hypertension, rated at 60 percent and 10 percent, 
respectively.  

The record shows that the Veteran was first diagnosed with 
hypertension during his active service.  The first 
indication of CAD consists of post-service treatment records 
relating to surgery for a coronary artery bypass graft 
(CABG) times 5, beginning in August 1989.  

Significantly, at that time, it was noted that the Veteran 
had multiple risk factors for coronary artery diseased that 
included those of obesity, hyperlipemia and smoking.  It was 
noted for clinical purposes that he had been noted to have 
had hypertension about twenty years earlier, but it had 
normalized spontaneously and had never been treated.  During 
the course of hospitalization, the Veteran exhibited 
elevated glucose levels.  

The record on appeal also contains a May 2004 note from the 
Veteran's private (nonVA) endocrinologist stating that the 
Veteran had been diagnosed with type 2 diabetes mellitus 
within the last 1 to 2 months based upon elevated fasting 
blood sugars.  

Because the Veteran is presently service-connected for 
hypertension and CAD, and because he is presently diagnosed 
with type 2 diabetes mellitus, the Board finds that he has 
satisfied the first two elements of a secondary service 
connection claim (evidence of a current disability and 
evidence of a service-connected disability).  See 38 C.F.R. 
§ 3.310; Wallin v. West, 11 Vet. App. 512.  

With regard to the issue of causation and/or aggravation of 
the Veteran's type 2 diabetes mellitus by the service-
connected hypertension and CAD, the record on appeal 
contains evidence both supporting and weighing against the 
Veteran's claim.  

In such situations, the Board's is to assess the credibility 
and probative weight of the evidence. See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993).  

With regard to the medical evidence, the Board cannot ignore 
or disregard any medical professional's opinion or 
conclusions.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  
The Board, however, is not obligated to accept a physician's 
opinion.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  

Rather, the Board's duty is to assess their probative value.  
See Hayes, 5 Vet. App. at 69.  In fact, the Board may favor 
one medical opinion over another if it offers an adequate 
statement of reasons or bases.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

A medical opinion will be considered probative if it 
includes clear conclusions and supporting data with a 
reasoned analysis connecting the data and conclusions.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) 
(citing Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  

Accordingly, the initial inquiry in determining probative 
value is to assess whether a medical expert was fully 
informed of the pertinent factual premises (i.e., medical 
history) of the case.  A review of the claims file is not 
required, since a medical professional can also become aware 
of the relevant medical history by having treated the 
Veteran for a long period of time or through a factually 
accurate medical history reported by the Veteran.  See 
Nieves-Rodriquez, 22 Vet. App. at 303-304.  

Although being fully and accurately informed of the relevant 
medical history is necessary, the most probative value of a 
medical opinion comes from its reasoning.  

Accordingly, the next inquiry in determining probative value 
is whether the medical expert provided a fully articulated 
opinion supported by a reasoned analysis.  A medical opinion 
containing only data and conclusions is not entitled to any 
weight.  In fact, a review of the claims file does not 
substitute for a lack of a reasoned analysis.  See Nieves-
Rodriquez, 22 Vet. App. at 304.  

Therefore, a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  

Further, medical opinions that are equivocal in nature, such 
as those expressed in speculative language, do not provide 
the degree of certainty required for medical nexus evidence.  
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  

In short, a medical opinion that is a factually accurate, 
fully articulated, and based on sound reasoning carries 
significant weight.  See Nieves-Rodriquez, 22 Vet. App. at 
304.  

Also in reviewing the evidence, the Board must also fully 
consider the lay assertions of record.  A layperson is 
competent to report on the onset and continuity of his 
current symptomatology.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994) (a veteran is competent to report on that of 
which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Lay evidence can also be competent and sufficient evidence 
of a diagnosis or to establish etiology if (1) the layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  

Here, the medical evidence weighing against the Veteran's 
claim consists of the opinion of a VA examiner.  

In particular, the record shows that the Veteran underwent a 
VA examination in February 2006.  The examiner reviewed the 
claims file, and noted the Veteran's history of active 
service in the shores off Vietnam.  

The examiner also noted the Veteran's history of 
hypertension and CAD with five vessel CABG performed, 
followed by a second heart attack in 1996 and subsequent 
stent placements.  

According to the examiner, the Veteran was diagnosed with 
diabetes in 2004 and reported that his heart condition had 
gotten worse since that time.  The examiner also performed a 
thorough clinical examination and reviewed current 
laboratory test results.  

Based on the results of the examination, the VA examiner 
diagnosed type 2 diabetes mellitus.  With regard to 
etiology, the VA examiner opined that the Veteran's diabetes 
was not directly due to hypertension and CAD.  

The examiner explained that the Veteran's diabetes developed 
many years after the Veteran's discharge and after he had 
developed hypertension and CAD.  Plus, diabetes was not 
established as presumptively secondary to these disorders.  

The examiner then opined that the Veteran's diabetes 
currently aggravated the Veteran's CAD and that it was at 
least as likely as not that the service-connected 
hypertension and CAD increased the manifestation of the 
claimed type 2 diabetes mellitus.  

In an August 2006 addendum, the VA examiner indicated that 
she had again reviewed the Veteran's medical records and her 
prior VA examination report.  Accordingly, the examiner 
again noted that the Veteran developed diabetes many years 
after his discharge and after developing CAD and 
hypertension.  

The examiner then opined that the baseline manifestation of 
his CAD was aggravated by diabetes, but his diabetes was not 
aggravated by CAD and hypertension.  The examiner explained 
that the exact contribution of CAD and hypertension in the 
manifestation of diabetes was impossible to determine.  

The Board finds that the VA examiner's opinion is the most 
probative evidence with regard to the issue of the 
relationship between the service-connected CAD and 
hypertension and his diabetes.  

First, the VA examiner reviewed the claims file twice, and 
provided a factually accurate history pointing out that the 
Veteran developed CAD and hypertension many years prior to 
his diabetes diagnosis.  The examiner's specificity shows 
that she was fully informed of the pertinent factual 
premises (i.e., medical history) of the case.  See Nieves-
Rodriquez, 22 Vet. App. at 303-304.  

The VA examiner's opinion is also highly probative because 
the examiner fully articulated her conclusion that the 
Veteran's diabetes was not caused or aggravated by his 
service-connected hypertension or CAD.  

Further, the examiner provided a reasoned analysis for this 
opinion:  that it was impossible to determine the exact 
contribution of CAD and hypertension in the manifestation of 
diabetes.  See id. at 304.  

Because the VA examiner's opinion is factually accurate, 
fully articulated, and based on sound reasoning, it carries 
significant probative value.  See Nieves-Rodriquez, 22 Vet. 
App. at 304.  

The Board points out that although the VA examiner opined 
that the Veteran's service-connected CAD was aggravated by 
his type 2 diabetes mellitus, service connection is not 
warranted when a service-connected disability is aggravated 
by a nonservice-connected disability.  See Johnston v. 
Brown, 10 Vet. App. 80, 86 (1997).  

Also weighing against the Veteran's claim is a private March 
2007 discharge summary.  The Veteran was being discharged 
after his (second) CABG times 3 for unstable angina.  The 
summary explains that, although the Veteran's "first 
problem" (complication) was diabetes, his blood glucose 
remained in excellent control throughout his in-patient 
treatment.  

The record also contains the CABG operation report itself, 
which indicates that the Veteran's CABG was an "extremely 
difficult redo operation" and involved an "extremely tedious 
and difficult and dangerous" procedure.  

The Board recognizes that this evidence does not explicitly 
address whether the Veteran's diabetes was caused by his 
service-connected CAD or hypertension.  Nonetheless, it 
shows that despite the "extremely difficult" and "extremely 
. . . dangerous" CABG, which was related to the Veteran's 
service-connected CAD, his diabetes was not aggravated by 
the operation.  

The medical evidence weighing in favor of the Veteran's 
claim consists of an October 2005 questionnaire filled out 
by the Veteran's private treating endocrinologist.  The 
endocrinologist indicated that he had treated the Veteran 
for three years, but was not the Veteran's primary care 
physician and had not reviewed the Veteran's treatment 
records.  

The endocrinologist went on to endorse an option indicating 
that it was more likely than not that the Veteran's diabetes 
could be considered secondary to his service-connected 
hypertension and/or heart condition.  The endocrinologist 
also hand wrote a note explaining that the Veteran had 
multiple medical problems that originated during his active 
service and had only served to exacerbate his current 
condition leading to diabetes.  

The Board finds that this opinion carries very little 
probative value.  First, there is no indication that the 
endocrinologist was fully informed of the pertinent factual 
premises of the case.  He specified that he had treated the 
Veteran for three years, which supported a conclusion that 
he was aware of the history of the Veteran's diabetes.  

It is not clear, however, that the endocrinologist was aware 
of the pertinent history of the service-connected 
hypertension or CAD.  In fact, he noted that he was not the 
Veteran's primary care physician.  The endocrinologist did 
not otherwise demonstrate that he was made aware of the 
pertinent history, such as through a history reported by the 
Veteran.  

Without being fully and accurately informed of the relevant 
medical history, the endocrinologist's October 2005 
questionnaire has limited probative value.  See id.; see 
also Winsett v. West, 11 Vet. App. 420 (1998) (the opinion 
of a veteran's treating physician is not accorded greater 
probative value over a VA or other physician).  

The October 2005 questionnaire also has limited probative 
value because the endocrinologist did not provide a reasoned 
analysis for his conclusion that it was more likely than not 
that the Veteran's diabetes could be considered secondary to 
his service-connected hypertension and/or heart condition.  

In particular, the endocrinologist's opinion was expressed 
in speculative language.  Although the endocrinologist used 
the phrase "more likely than not," which was clear and 
unequivocal, he then equivocated by stating only that the 
Veteran's diabetes "can be considered" secondary to 
hypertension and CAD.  The phrase "can be" implies the duel 
meaning that the disorder may or may not be secondary to 
hypertension or CAD.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

The Board further points out that the endocrinologist's 
opinion is not clearly articulated.  The endocrinologist 
noted that the Veteran's "multiple medical problems" of 
service origin served to exacerbate his "current condition" 
leading to diabetes, but the endocrinologist did not specify 
which medical problems he was referring to.  

It is clear to the Board that the Veteran's coronary artery 
disease and type 2 diabetes mellitus share many of the same 
risks factors as identified in the treatment records; 
however, such association does not serve to establish a 
basis for linking the development of the type 2 diabetes 
mellitus to his service-connected hypertension or coronary 
artery disease on a direct causal basis.  

The endocrinologist's opinion on its face does identify 
hypertension or heart disease as a risk factor for causing 
or exacerbating the claimed type 2 diabetes in this case.  

Moreover, on this record, the identified risk factors, to 
include obesity, hyperlipidemia and smoking, or other 
unidentified "multiple medical problems" cannot serve to 
link the onset of the type 2 diabetes mellitus on the basis 
of being a disease or injury that was incurred in the 
Veteran's period of active service.  

Further, the favorable opinion did not explain how 
exacerbation of the Veteran's "current condition" led to the 
Veteran's diabetes.  To the extent that the opinion suggests 
that the Veteran's hypertension and CAD caused a "condition" 
that then caused diabetes, the endocrinologist did not 
indicate to which "condition" he was referring.  Nor does 
the opinion identify to what extent the hypertension or 
heart disease might aggravate the type 2 diabetes mellitus.   

In short, the Board finds that the opinion expressed by the 
endocrinologist in an October 2005 questionnaire is not 
shown to be fully and accurately informed by the relevant 
medical history, and it is not supported by a clearly 
articulated or reasoned analysis.  Accordingly, it is 
afforded minimal probative value.  See Nieves-Rodriquez, 22 
Vet. App. at 304.  

The Board has also considered the Veteran's lay assertions 
as indicated by his October 2004 Notice of Disagreement 
(NOD) in which he wrote that his type 2 diabetes mellitus is 
secondary to his service-connected hypertension.  

The Board finds, however, that his lay assertions, although 
credible, are not competent evidence supporting his claim.  
First, the relationship between type 2 diabetes mellitus and 
hypertension and/or CAD is not a medical question capable of 
lay observation, and it is not otherwise the type of medical 
question for which lay evidence is competent evidence.  

Further, except as indicated, the Veteran has not identified 
a contemporaneous medical opinion relating the development 
of diabetes mellitus to CAD and/or hypertension, and the 
record otherwise contains no contemporaneous descriptions 
supporting a later medical professional's diagnosis or 
etiology opinion.  

Accordingly, to this extent, the Veteran's lay statements do 
not constitute competent evidence supporting his claim.  See 
Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

In conclusion, the Board finds after careful review of the 
entire record that the weight of the evidence does not 
support the Veteran's claim of service connection for type 2 
diabetes mellitus as secondary to his service-connected CAD 
and hypertension.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for type 2 diabetes mellitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


